[Cite as Ohio State Bar Assn. v. Immigration Assoc., L.L.C., 132 Ohio St.3d 476, 2012-Ohio-
3304.]




OHIO STATE BAR ASSOCIATION v. IMMIGRATION ASSOCIATES, L.L.C. ET AL.
           [Cite as Ohio State Bar Assn. v. Immigration Assoc., L.L.C.,
                       132 Ohio St.3d 476, 2012-Ohio-3304.]
Unauthorized practice of law—Consent decree—Respondents enjoined from all
        activities constituting the unauthorized practice of law, including assisting
        others in preparation of documents relating to the immigration process.
     (No. 2011-2194—Submitted January 18, 2012—Decided July 24, 2012.)
      ON FINAL REPORT by the Board on the Unauthorized Practice of Law,
                                    No. UPL 10-05.
                                 __________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended our approval of a consent decree proposed by
relator, Ohio State Bar Association, and respondents Immigration Associates,
L.L.C., Barbara Abbitt, and Gerald Abbitt.                   We accept the board’s
recommendation and approve the proposed consent decree submitted by the
parties as follows:
        {¶ 2} 1. Respondent Immigration Associates, L.L.C., was a limited-
liability company organized according to the laws of Ohio and did business at 37
West Broad Street, Columbus, Franklin County, Ohio 43215. Barbara Abbitt was
the sole employee of Immigration Associates.              Pursuant to the articles of
organization filed with the Ohio secretary of state, the individual members of
Immigration Associates included Gerald Abbitt and Matthew Abbitt.
        {¶ 3} 2. Elizabeth Harris was a member of Immigration Associates but
was not named in the articles of organization.
                            SUPREME COURT OF OHIO




       {¶ 4} 3. Barbara Abbitt, Gerald Abbitt, and Matthew Abbitt are not and
have never been admitted to the practice of law in Ohio or in any other state, and
Immigration Associates did not employ any attorney in the regular course of its
business.
       {¶ 5} 4. Matthew and Gerald Abbitt filed a “Registration of Limited
Liability Company” and articles of organization to form Immigration Associates
on January 21, 2004, for the following purpose: “To assist and represent foreign
nationals in the immigration process including work authorization, permanent
residence, and obtaining American citizenship.”
       {¶ 6} 5. Immigration Associates maintained an office on the ground floor
at 37 West Broad Street, across from the Columbus, Ohio office of the United
States Citizenship and Immigration Services (“USCIS”) with the display of its
name, “Immigration Associates, LLC,” and signage that offered its services for
“Renewal Green Card/Work Authorization” and “Forms and Assistance,” among
other services.
       {¶ 7} 6. In June 2007, David Kalokoh, a citizen of Sierra Leone and a
permanent resident of the United States, retained Immigration Associates to assist
him with an application for citizenship to be filed with USCIS.
       {¶ 8} 7. Respondents prepared Kalokoh’s application for United States
citizenship and Kalokoh paid them a fee for doing so.
       {¶ 9} 8. Kalokoh submitted the application prepared by respondents to
USCIS in June 2007 and later discovered that it contained a number of errors.
Kalokoh complained to Barbara Abbitt about the mistakes, and she prepared an
explanatory letter to USCIS for him to present at his interview.
       {¶ 10} 9. At the time the proposed consent decree was submitted, i.e.,
over four years later, Kalokoh’s application for citizenship remained pending.
       {¶ 11} 10. Immigration Associates and the individual respondents,
Barbara and Gerald Abbitt, regularly and routinely offer services to the public that




                                         2
                                  January Term, 2012




include the preparation of forms for submission to USCIS and the Department of
State. These forms seek benefits pursuant to the Immigration and Nationality Act,
8 U.S.C. 1101 et seq.
          {¶ 12} 11. As a result of the activities of the respondents in Ohio, Kalokoh
and other unnamed individuals have been subjected to the unauthorized practice
of law.
          {¶ 13} 12. Respondents shall cease all activities that constitute the
unauthorized practice of law and shall take the following steps within the time
specified:
          {¶ 14} A. Respondents shall immediately cease to conduct and market
their business to prepare immigration forms, including applications, petitions, and
supporting forms.
          {¶ 15} B. All signs, advertisements, and business cards in or around
respondent’s premises that advertise any service with regard to the preparation of
or assistance with immigration forms, applications, petitions, or supporting
documents shall be removed immediately.
          {¶ 16} C. Neither Immigration Associates, L.L.C., nor the individual
respondents shall represent themselves or any current or future business owned by
the individual respondents as knowledgeable in immigration law or practice.
Respondents shall not advertise or engage in any business in which they prepare
immigration forms, including applications, petitions, or supporting forms, for a
fee.
          {¶ 17} D. No civil penalty shall be imposed.
          {¶ 18} It is hereby ordered:
          {¶ 19} 13. Respondents are enjoined from all activities that constitute the
unauthorized practice of law, including:




                                           3
                              SUPREME COURT OF OHIO




        {¶ 20} A. The marketing, sale, or preparation of legal documents,
including immigration forms, applications, petitions, and supporting forms, by or
on behalf of Immigration Associates, L.L.C., or the individual respondents.
        {¶ 21} B. The rendering of advice regarding immigration forms,
applications, or petitions.
        {¶ 22} 14. Costs of this matter are taxed to respondents pursuant to
Gov.Bar R. VII(8)(A).
                                                           Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
        Porter, Wright, Morris & Arthur, L.L.P., and Robert H. Cohen; and
Eugene Whetzel, for relator.
        Bowen & Keck Law, L.L.C., and Heather L. Keck, for respondents.
                              ______________________




                                        4